Citation Nr: 0800208	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  96-26 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 
1985, for the grant of a 100 percent disability rating for 
schizophrenia.  

2.  Entitlement to total disability rating based on 
individual unemployability (TDIU).

3.  Entitlement to a 100 percent rating for schizophrenia 
between February 1, 1983, and January 30, 1985.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel


INTRODUCTION

The veteran had active service from September 1970 to March 
1972

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions of by the Department of 
Veterans Affairs (VA) San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).

A motion to advance this case on the Board's docket was 
granted under the authority of 38 U.S.C.A. § 7102(a) (West 
2002) and 38 C.F.R. § 20.900(c) (2007).


FINDINGS OF FACT

1.  A claim for an increased rating for schizophrenia was 
received on April 14, 1989.  

2.  The evidence of record does not indicate that the 
veteran's schizophrenia rendered him incapable of securing or 
following a substantially gainful occupation prior to January 
30, 1985.

3.  The veteran's schizophrenia was not productive of active 
psychotic manifestations of such extent, severity, depth, 
persistence, or bizarreness, as to produce total or complete 
social and industrial inadaptability, between February 1, 
1983, and January 30, 1985.

4.  The veteran's schizophrenia is rated at 100 percent under 
38 C.F.R. § 3.400 effective January 30, 1985.  


CONCLUSIONS OF LAW

1.  The criteria for the award of an effective date prior to 
January 30, 1985, for the grant of a 100 percent rating for 
schizophrenia are not met.  38 U.S.C.A. § 5110 (West 1982); 
38 C.F.R. § 3.400 (1984).

2.  The criteria for a total disability evaluation based on 
individual unemployability are not met.  38 U.S.C.A. §§ 1155 
(West 2002); 38 C.F.R. §§ 3.159, 3.340, 3.341, 4.16 (2007).

3.  The criteria for a rating in excess of 70 percent for 
schizophrenia, between February 1, 1983, and January 30, 
1985, are not met.  38 U.S.C.A. § 38 U.S.C.A. §§ 1155 (West 
1982); 38 C.F.R. § 4.130, Diagnostic Code 9204 (1984). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Procedural History

The veteran established service connection for schizophrenia 
by means of an October 1972 rating decision, which assigned a 
50 percent rating.  On numerous occasions thereafter, the 
veteran was granted a temporary total rating based upon 
hospitalization, however, his rating remained thereafter at 
50 percent, until the veteran was granted an increased 
schedular rating of 100 percent by a July 1992 Board 
decision.  

The July 1992 rating decision which enacted that Board 
decision established an effective date of April 14, 1989, for 
the increased rating, which was the date of receipt of the 
veteran's claim for increase.  The veteran perfected an 
appeal of that effective date, alleging that an earlier 
effective date was warranted.  An earlier effective date was 
denied by 2 Board decisions, which were both vacated by the 
United States Court of Appeals for Veterans Claims (Court).  
See December 1997 Board decision, vacated by June 1999 Order 
of the Court; December 2000 Board decisions, vacated by 
September 2004 Order of the Court.  The claim was then 
remanded by the Board to the RO in June 2005, pursuant to the 
September 2004 Court Order.  In an April 2006 Rating 
Decision, the RO granted a 100 percent rating effective 
January 30, 1985.  Because the veteran contends that the 100 
percent rating (a TDIU anyway) should be established as of 
1973, the claim for an earlier effective date has not been 
fully granted, and the issue remains before the Board.  

Additionally, the Board notes that the veteran filed an 
informal claim for TDIU in February 1973.  In the September 
2004 Order, the Court noted that this claim had to be 
adjudicated.  In January 2006, the RO issued a rating 
decision denying TDIU.  Subsequently, in an April 2006 rating 
decision, the RO granted the veteran a 70 percent rating for 
schizophrenia, effective between February 1, 1983, and 
January 30, 1985.  The veteran appealed the rating decisions, 
contending that a 100 percent rating was warranted based on 
evidence of individual unemployability.  

The Board notes that 38 C.F.R. §§ 4.16, which provides the 
criteria for establishing total ratings for unemployability, 
was amended twice, effective September 4, 1990, and November 
7, 1996.  38 C.F.R. § 4.130, which includes the Diagnostic 
Code for rating schizophrenia, was also amended, effective 
November 7, 1996.  The amended regulations only apply after 
their effective dates, however.  See Rhodan v. West, 12 Vet. 
App. 55 (1998), appeal dismissed, No. 99-7041 (Fed. Cir. Oct. 
28, 1999) (unpublished opinion).  Because the issues before 
the Board are limited to periods ending prior to September 
1990, the amended regulations will not be considered or 
discussed.  

Duty to Notify and Assist

VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  

In July 2005, the VA sent a letter to the veteran providing 
the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) for the claim for an earlier effective date.  
Although the notice postdates the initial adjudication (which 
predates the enactment of the current section 5103(a) 
requirements), the claim was readjudicated, no prejudice has 
been alleged, and none is apparent from the record.  See 
Prickett v. Nicholson, 20 Vet. App. 370 (2006) (indicating 
that the issuance of a fully compliant notification letter 
followed by readjudication of the claim, such as in a SSOC 
(SSOC), is sufficient to cure the timing defect).  The Board 
notes that the veteran was not provided with independent 
notice letters for the claims for TDIU and an increased 
rating.  The veteran has been informed of what information is 
needed to establish both of these claims on numerous 
occasions, however, most recently in the January and April 
2006 Rating Decisions.  The veteran was then afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond, and 
the VA readjudicated the issues by way of a Statement of the 
Case issued on November 13, 2006.  Additionally, the Board 
notes that the claim for TDIU and an increased rating rely 
solely on evidence already contained within the claims file, 
due to the nature of the claims.  Consequently, any prejudice 
that results from the lack of an independent notice letter is 
harmless at most.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The 
Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The VA has obtained all relevant 
medical records and Social Security records.  Significantly, 
neither the appellant nor his or her representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Earlier Effective Date

Effective dates for increases in compensation are assigned in 
accordance with 38 C.F.R. § 3.400(o) (implementing 38 
U.S.C.A. § 5110(a), (b)(2)).  Pursuant to that regulation, 
the effective date of an increase in compensation shall be 
the date of receipt of claim or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  An exception 
to that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date, 
otherwise the date of receipt of the claim."  38 U.S.C.A. § 
5110 (b)(2); see also 38 C.F.R. § 3.400(o)(2).

Generally then, to determine an appropriate effective date 
for an increased rating, the Board must determine when a 
claim for an increased rating was received and, if possible, 
when the increase in disability actually occurred.  38 C.F.R. 
§§ 3.155, 3.400(o)(2).  

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a) 
(West 2002); 38 C.F.R. § 3.151 (2004).  Additionally, 38 
C.F.R. § 3.155(a) provides that any communication or action 
from a claimant, indicating an intent to apply for one or 
more benefits under the laws administered by the VA, may be 
considered an informal claim.  Such informal claims must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within one year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim.  

A September 1987 Board decision, based on the evidence of 
record before the Board at that time, found that a 50 percent 
rating was warranted for the veteran's schizophrenia.  That 
decision is final.  38 U.S.C.A. § 7105 (West 1991).  See also 
Rudd v. Nicholson, 20 Vet. App. 296 (2006).  A claim for an 
increase was received following that denial on April 14, 
1989.  Evidence submitted and developed in conjunction with 
that claim ultimately resulted in the grant of a 100 percent 
rating for schizophrenia, effective January 30, 1985 (via an 
April 2006 RO decision).  The January 1985 effective date for 
the 100 percent rating already predates the date of claim by 
more than a year (as well as the final Board decision noted 
above), and the record contains no evidence of an earlier, 
unadjudicated claim (formal or informal) for an increased 
rating for schizophrenia.  Consequently, an earlier effective 
date for the 100 percent rating may not be provided under the 
controlling legal criteria pertaining to the assignment of an 
effective date, and this claim must be denied.  

TDIU 

38 C.F.R. § 4.16(a) states that total disability ratings for 
compensation may be assigned, where the schedular rating is 
less than total, when the veteran is unable to secure or 
follow a substantially gainful occupation as a result of 
service-connected disabilities, provided that if there is 
only one such disability, such disability shall be ratable as 
60 percent or more and if there are two or more disabilities, 
there shall be at least one disability ratable at 40 percent 
or more and sufficient additional disability to bring the 
combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  
In reaching such a determination, the central inquiry is 
"whether the veteran's service-connected disabilities alone 
are of sufficient severity to produce unemployability."  
Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

        

Prior to February 1, 1983

Prior to February 1, 1983, service connection was in effect 
with a rating of 50 percent for schizophrenia.  The veteran's 
rating never reached 60 percent; consequently, TDIU is only 
available for this period if the veteran was rendered 
unemployable solely due to the service-connected disability 
regardless of the total rating percentage currently assigned.  
In other words, TDIU is only available for this period if an 
extraschedular rating is warranted.  

An extraschedular total rating based on individual 
unemployability may be assigned in the case of a veteran who 
fails to meet the percentage requirements but who is 
unemployable by reason of service-connected disability.  38 
C.F.R. §§ 3.321, 4.16(b).  For a veteran to prevail on a 
claim for a total compensation rating based on individual 
unemployability on an extraschedular basis, the record must 
reflect some factor which takes the case outside the norm.  
The sole fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  A disability rating in 
itself is recognition that the impairment makes it difficult 
to obtain or keep employment, but the ultimate question is 
whether the veteran is capable of performing the physical and 
mental acts required by employment, not whether he can find 
employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The Board notes that the veteran had a rating of 100 percent, 
based on hospitalization due to his service-connected 
schizophrenia from May 13, 1975 to July 1, 1975; from 
February 14, 1977, to May 1, 1977; from November 16, 1977, to 
February 2, 1978; from May 16, 1979, to July 1, 1979; and 
from January 22, 1982, to March 1, 1982.  

A June 1973 VA psychiatric evaluation record reports that the 
veteran's production of thought appeared realistic, fund of 
information was fairly good, judgment was good, and answers 
were coherent and relevant.  Flow of ideas was slightly 
diminished, though, and the veteran was noted to have no 
insight.  Additionally, affect was flat, behavior was 
withdrawn, and memory had a mild impairment.  The veteran 
reported that people and noise upset him, and he got ill-
humored and angry without any apparent reason.  The veteran 
was assessed with moderately severe schizophrenia.  

On May 13, 1975, the veteran was admitted to the Hato Rey 
Mental Health facility.  See May 1975 Hato Rey Mental Health 
record.  The veteran complained of a sudden onset of hearing 
voices.  He also reported that he had an automobile accident 
one week prior.  The veteran was noted to be a well-
developed, well-nourished, cooperative male.  Production was 
scanty, coherent, and relevant.  He referred auditory 
hallucinations (hearing voices).  Affect was flat and mood 
was depressed.  He was well oriented.  Insight and judgment 
were poor.  Physical and neurological examinations were 
essentially negative.  After partial remission of symptoms, 
the veteran was granted weekly passes, and then discharged on 
June 27, 1975, with maximum hospital benefits.  At the time 
of discharge, he was considered able to manage his funds, but 
unable to engage in gainful occupation.  The veteran was 
provided medication.

A July 1975 psychiatric evaluation record reports the 
examiner's findings that the veteran was alert, cooperative, 
and well-dressed.  See July 1975 Lopez record.  The veteran 
was well oriented, and his memory was intact.  Association of 
ideas, attention, retention, and concentration was good.  
Flow of thoughts was wide, abstract thinking was logical, and 
calculation was accurate.  The examiner opined that the 
veteran's intellection functions and functional capacity were 
normal.  

A February 3, 1976, VA medical report shows that the veteran 
stated that he felt "well."  He was studying in his fourth 
year of high school and doing "fair work."  He was clean-
shaven, wearing a mustache.  He was alert and tense, in good 
contact with reality at that time.  His speech was relevant 
and coherent.  The examiner provided an assessment of anxiety 
and continued the veteran's medications.  A March 4, 1976, VA 
medical report noted the veteran had insomnia.  He felt ill-
humored, irritable, and moody.  He stated that he was doing 
poor school work and was frequently absent. He had headaches 
and was easily excited.  The examiner diagnosed anxiety. A 
May 4, 1976, VA medical report notes that the veteran had not 
taken his tranquilizers for about two weeks and felt "too 
nervous & bad."  He resumed use and felt "better."  He was 
studying and expected to finish his fourth year of high 
school, but was not sure of passing.  He was tense and alert.  
He spoke in a relevant and coherent fashion. His conversation 
was simple and childish.  The examiner diagnosed anxiety.  A 
July, 7, 1976 VA treatment record reports that the veteran 
had a good physical appearance and was in remission of 
symptoms.  

An August 1976 psychiatric evaluation record reports that the 
veteran was quiet, polite, spontaneous, and cooperative with 
no gestures, mannerisms, or neologisms.  See August 1976 
Santiago record.  Production of thoughts showed no 
retardation, and there was no blocking or pressure of 
thoughts.  Answers were relevant and coherent.  Additionally, 
there were no delusions of grandeur, self accusations or 
persecutions.  Ideas of reference were present, and the 
veteran's not easily distracted.  The veteran denied suicidal 
and homicidal ideations.  Affect was inadequate and dull.  
The veteran was noted to have partial orientation in the 
three spheres, with an adequate memory, and fair judgment and 
insight.  The examiner opined that the veteran had mild 
necessity of close supervision for his daily activities, at 
the present," and that he is not able to hold a gainful 
substantial employment.  

A December 1976 VA examination found the veteran single and 
living with his parents and two siblings. That examination 
noted that the veteran "has not been able to be gainfully 
employed since he was discharged from service."  The veteran 
was a well-developed, well-nourished, slender, male who came 
to the interview with his mother.  He was well-dressed and 
well-groomed, with a well-trimmed full beard and carried 
himself with normal posture and gait.  He was somewhat tense 
and guarded, but spoke coherently and logically.  Productions 
were normal.  No thought disorder was in process.  Thought 
content was referential and paranoid.  There were no 
hallucinations as the veteran was on regular treatment.  
There were no delusions.  Affect was bland and inappropriate, 
at times silly.  Mood was not depressed.  He denied suicidal 
or homicidal ideation.  He had a girlfriend and was very 
dependent on her and his parents to carry on his life.  He 
was prone to be on his own and did not trust others outside 
of his own people.  He was oriented in all three spheres.  He 
dedicated his daily activities to taking care of a small car 
he had.  He washed and cleaned it up every day.  He was 
impatient.  He took part in community activities only 
marginally needing the support of his parents and also of his 
girlfriend.  Frustration tolerance was short.  He was 
dependent and demanding.  He had used ethanol before, but had 
stopped.  His judgment was good.  The examiner diagnosed 
schizophrenia, undifferentiated, chronic, in partial 
remission of symptoms with active treatment.  The examiner 
opined that the disability was moderately severe to severe 
and that the veteran was competent.

A VA hospitalization summary for the period from February 14, 
1977, to April 20, 1977, notes that the veteran had begun to 
feel increasingly anxious, insomniac, intranquil, and was 
hearing voices and having strong persecutory ideas and 
depressive thoughts.  On initial psychiatric interview, he 
was a well-developed, well-nourished male, who appeared 
tense, anxious, and perplexed but also cooperative and 
spontaneous.  His thought production was mostly coherent and 
relevant, but his content was filled with referential and 
self-debasing ideation.  His affect was flat.  The prevailing 
mood was depressed.  He was poorly oriented in time, but well 
oriented as to place and person.  After making a marginal 
adaptation to the ward, but still presenting referential 
ideas, the veteran was transferred to an open ward.  The 
veteran had alternative stages of anxiety and depression, 
seldom contacting his peers.  With medication and periodic 
individual interviews, the initial symptoms began subsiding.  
The veteran became more active in his participation in the 
ward.  His socialization improved.  Referential ideas 
subsided and he entered into frank remission of secondary 
symptoms.  He was discharged as having reached maximum 
hospital benefit on April 20, 1977.

A VA hospital summary of a hospitalization which began 
November 16, 1977, notes that the veteran stated that he was 
unable to work since discharge because of his nervous 
condition.  The veteran lived with his parents and was 
brought to the hospital because of his bizarre behavior, 
restlessness, and wandering around.  On admission he was 
found to be coherent, in good control.  Affect was mildly 
depressed.  He was not actively hallucinating.  He was not 
homicidal or suicidal.  He was oriented in all three spheres.  
Memory and intelligence were normal.  Judgment was fair.  The 
veteran elicited feelings of helplessness and inadequacy.  
His physical condition was within normal limits.  During his 
course in the hospital, the veteran was observed to have a 
passive personality with, most of the time, superficial 
relations to peers.  He was friendly and polite when 
approached.  He was given ground privileges and weekend 
passes and made good use of them.  He participated in group 
therapy, claiming he could not work and could not tolerate 
groups of people.  He continued improving and was discharge 
on January 17, 1978.

A VA hospitalization report covering the period from May 16, 
1979, to June 15, 1979, shows that the veteran required 
hospitalization because of restlessness, insomnia, and he was 
hearing voices.  Objective examination found a well- 
developed, well-nourished young male dressed in clean 
hospital clothes, wearing a beard.  He was cooperative, but 
not spontaneous, with moderate psychomotor retardation.  He 
responded to questions in a laconic way, with a low pitch and 
monotonous intonation.  He answers were logical, coherent, 
and relevant.  Production of thought was centered in his 
persecutory symptoms.  He had no suicidal or homicidal ideas.  
Affect was blunted.  He was well oriented in three spheres.  
Memory was preserved.  Judgment and insight were poor.  After 
admission he was transferred to a general ward.  On transfer 
to that ward he was found to be in good reality context.  He 
stated that Haldol made him more restless.  The veteran was 
withdrawn with poor capacity for socialization, however he 
was cooperative with his treatment and adopted a compliant 
passive role.  The veteran's acute symptoms subsided and he 
was in condition to be integrated into his community at 
discharge.  The veteran was considered competent and able to 
handle his VA funds.

A January 1980 VA medical report shows that the veteran 
desired medication to help control his feelings.  The veteran 
felt nervous, restless, and like he was being tortured.  The 
veteran had blunt affect and spoke with gestures of his arms.

A January 1980 VA medical report shows that veteran came to 
an appointment with his mother.  He complained of trouble 
sleeping, and waking up several times.  He had dreams and 
nightmares related to his military experiences.  He felt 
frightened when he woke.  The veteran expressed some fear 
that he would hurt himself or others.  Objective examination 
found a young male in beard and mustache, well-nourished.  
Affect was blunt.

A March 1980 VA medical report shows that the veteran 
complained that since discontinuing Elavil, he had been sad, 
was frequently late falling asleep, and was having frequent 
dreams and nightmares.  Objective examination found the 
veteran to be a normal looking young male in beard and 
mustache.  The veteran had blunt affect and depressed mood.  
The examiner provided an assessment of "depressed."

A February 1981 VA examination notes that the veteran had 
married eight months prior to the examination, to "a girl 
with who he had kept company for seven years."  He was 
unemployed.  Mental status examination found the veteran 
well-developed, well-nourished male, who was accompanied by 
his mother.  His wife worked.  He was well-dressed; well-
groomed, and carried himself with normal posture and gait.  
He was in good contact, alert, coherent, and relevant.  There 
was no thought disorder in process.  Thought content was 
still characterized by his poor self esteem and dependency.  
There were no hallucinations or delusions.  He trusted only 
his family.  Affect was shallow, silly at times, and mood was 
not depressed.  He took time to fall asleep and any minor 
thing would preoccupy him.  He needed to be told what to do.  
He had normal sexual relations.  He was oriented and memory 
was preserved.  Concentration was poor and frustration 
tolerance was low.  Judgment was good.  He had little 
insight.  The examiner rendered a diagnosis of 
"schizophrenia, residual type, chronic," which he opined was 
productive of moderately severe disability.  The examiner 
found that the veteran was competent.

A February 1981 VA medical report shows that the veteran 
sought medication.  Objective examination found the veteran 
tense and talkative, changing from one subject to another.  
He explained that lately he had a tendency to get excited and 
talk back to his wife in a bad manner.  He felt trembling 
lasting about half the day, which reappeared intermittently, 
often when he altered medication.

A March 1981 VA medical report shows the veteran wanted 
medications and was feeling fairly well.  He had nightmares 
and woke frequently during the night.  He was full of anxiety 
during the day.  He got his wife at work and did errands 
around the home.  He had arguments with his wife as a result 
of his being irritable and restless.  Apparently this caused 
him to neglect his physical appearance and hygiene.  The 
veteran was alert, oriented, coherent, and relevant.  No 
thought or perceptual disorder was discovered.  The examiner 
provided an assessment that the veteran's condition was fully 
stable.

A report of hospitalization dated from January 22, 1982, to 
February 26, 1982, shows that the veteran complained of 
restlessness, crying spells, and fear of losing control of 
his aggressive impulses.  Mental status examination revealed 
a well-dressed, well-nourished male who was uncooperative and 
spontaneous.  He spoke in a coherent, relevant, and logical 
manner.  Thought content centered around fear of losing 
control, and despondency.  His affect was blunted.  He was 
well-oriented in three spheres.  Memory was adequate.  
Judgment was fair.  Insight was superficial.  Physical 
examination was negative.  The examiner provided a diagnosis 
of schizophrenic reaction, chronic undifferentiated type.  
The veteran participated in ward activities and was able to 
visit his home.  He improved gradually and was released.  He 
was treated with milieu therapy, one to one interaction, and 
pharmacotherapy.

An extraschedular rating is not warranted.  Initially, the 
Board notes that although the evidence of records indicates 
that the veteran was hospitalized several times, the 
hospitalizations were not so frequent as to affect a pursuit 
of employment or to render his symptoms outside the scope of 
the schedular criteria.  

Additionally, the evidence does not indicate that the 
veteran's schizophrenia results in a permanent incapability 
to perform the physical and mental acts required by 
employment.  Although the record includes findings of the 
veteran's inability to work, only one of these findings 
suggests the examiner's opinion of permanent unemployability, 
and neither finding is supported by a rationale or the 
reported symptoms.  The June 1975 hospital discharge opinion 
is limited to the veteran's ability to pursue gainful 
occupation at that time; it did not show that the veteran was 
permanently unemployable.  Additionally, the August 1976 
psychiatric finding that the veteran was not able to hold 
gainful substantial employment is not supported by a 
rationale or the reported symptoms, which include adequate 
memory and fair judgment and insight.  Finally, although 
several examiners have repeated the veteran's allegation that 
he had been unable to work subsequent to service, the 
veteran, as a layperson, is not competent to declare himself 
unemployable due to his schizophrenia, and the mere 
recitation of the veteran's history by the examiners does not 
render the opinion competent.  See Espiritu v. Derwinski, 2 
Vet. App. 492; LeShore v. Brown, 8 Vet. App. 406 (1996).  

The Board notes that the veteran has received Social Security 
Administration (SSA) disability benefits since 31, 1972.  
While the SSA's determination that the veteran had a 
"disability" that rendered him unable to pursue gainful 
employment is pertinent, the findings of the Social Security 
Administration are not controlling.  Murincsak v. Derwinski, 
2 Vet. App. 363, 370 (1992).  

Contemporaneous medical records do not support the finding 
that the veteran was incapable of performing employment 
because of his schizophrenia: again, the reported symptoms do 
not match such a finding and the records often report 
findings that the veteran's schizophrenia was in remission.  
The evidence does not indicate that the veteran's is case 
outside the norm.  Accordingly, a total disability rating 
based upon individual unemployability due to a service-
connected disability under the provisions of 38 C.F.R. § 
4.16(b) is not warranted.

        Effective February 1, 1983

Effective February 1, 1983, the veteran meets the schedular 
threshold for determining entitlement to a TDIU rating.  
Consequently, the only question remaining is whether there is 
evidence that the veteran is unable to secure substantially 
gainful occupation as the result of this disability.  

A February 1983 VA examination found the veteran's medication 
had been increased.  He attributed his loss of control to the 
sudden death of his father.  The veteran's wife was seven 
months pregnant.  He was anxious that the child being born 
would make him feel better.  He arose several times at night, 
restless, and some nights could not sleep at all.  He had 
pressure of ideas, bad thoughts with auditory hallucinations.  
The voices told him to separate from his wife.  The wife 
complained that he had become neglectful of himself.  He 
broke down and cried on revealing that.  Mental status found 
the veteran a well-developed, well-nourished male who was 
accompanied by his mother.  He was dressed in shorts, clean 
and well-groomed.  He was very tense with tremulous hands and 
smoked throughout the interview.  He was in contact, alert, 
and coherent.  His voice was halting and his speech rambling, 
self centered but associations were not loose.  Thought 
content was paranoid, referential with auditory 
hallucinations.  His affect was shallow, labile, 
inappropriate, and his mood depressed with "bad ideas."  He 
was afraid to lose control and give vent to impulses and bad 
thoughts.  He admitted to suicidal ideas.  He was afraid to 
be alone and he ran to his mother the moment his wife left 
the house.  He had no friends.  He ate well.  Sexual 
relations were poor with lack of erections.  He felt ashamed 
in front of his wife.  He was oriented.  Memory was 
preserved.  Concentration was poor.  Judgment was poor.  He 
had no insight.  The examiner provided diagnoses of Axis I: 
schizophrenia, undifferentiated type, chronic with 
exacerbation of acute psychotic symptoms; Axis II: passive- 
dependent, schizoid personality; Axis III: no diagnosis; Axis 
IV: severe psychosocial stressors; marriage, sudden death of 
father, and expectancy of a first newborn; Axis V: adaptive 
socio-familial functioning poor with exacerbation of 
psychotic symptoms.  The examiner opined that the veteran was 
competent.

A January 1985 VA examination shows that the veteran was 
accompanied by his mother and was examined without her 
presence.  She was interviewed after.  The veteran was a 
well-built and well-nourished young man who was dressed 
casually, wearing shorts and T-shirt.  He looked tense, 
restless, and broke into crying spells when asked about his 
feelings.  Gradually some rapport was established and he was 
considered in good contact with reality.  Without benefit of 
the claims folder, the examiner stated that, "apparently, he 
has been unable to work or study since he left the service."  
The veteran lived close to his mother and spent a great deal 
of time at her house.  He did not socialize.  He liked 
isolation.  He spent hours in the balcony of the house 
staring and on occasions crying.  He slept poorly with 
nightmares and fear.  He took Navane, Vistaril and Dalmane.  
His mother complained of his irritability, lack 
socialization, and particularly his isolation.  Mental status 
examination found him tense, suspicious, and prone to sudden 
eruption of crying spells.  He knew why he was in a hospital.  
He realized the reason for the appointment and he was in 
contact with reality.  His conversation was short, limited to 
answering questions, and was coherent, relevant, and 
superficial.  His thought content exhibited paranoid 
thinking, manifested by fears and referential persecutory 
ideas.  He felt that people did not like him.  He was afraid 
of groups.  He admitted that he heard voices occasionally, 
but was not actively hallucinating at that time.  He was 
oriented in three spheres.  Memory was preserved and his 
concentration was diminished poorly with very retarded simple 
calculations.  Affectively, he was depressed underneath with 
suicidal ruminations.  He was not considered a risk at that 
time.  He was rather dependent with a chronically dependent 
structure felt.  His judgment was preserved.  He 
differentiated between right and wrong.  The examiner 
diagnosed schizophrenia, residual type, chronic, and opined 
that the veteran was competent to hand VA funds.

Treatment notes from December 1983 to March 1985 relate to 
the veteran's treatment by a fee basis physician, and mainly 
chronicle adjustments in the level of medications provided.

A report of VA hospitalization dated from August 8, 1985, to 
September 13, 1985, shows that the veteran was married, and 
was admitted because of violent behavior.  On admission, he 
was cooperative, unspontaneous, with blunted affect, 
autistic, actively hallucinating, with ideas of reference, 
not suicidal or homicidal, and without insight.  The veteran 
was found to have a sleep disorder.  He was withdrawn and 
hostile, although calm.  He refused to relate to peers.  He 
was coherent, relevant, and well-oriented.  He stated that 
problems with his ex-wife made him feel very upset and 
homicidal, with suicidal ruminations.  At release he was not 
homicidal or suicidal.  He was considered competent to handle 
VA funds.

The foregoing evidence does not indicate that TDIU should be 
granted, effective February 1, 1985.  Although the evidence 
does report an examiner's statement that "apparently [the 
veteran] had been unable to work since he left the service," 
this is not an opinion but a recitation of the veteran's 
history.  As stated above, the mere recitation of the 
veteran's history is not competent evidence.  LeShore v. 
Brown, 8 Vet. App. 406 (1996).  The Board notes that the 
service-connected schizophrenia causes some economic 
inadaptability, but this is taken into account in the 
evaluation assigned, and there is no competent finding, or 
other showing, of total individual unemployability due to 
this disability.  The evidence of record does not include 
evidence that would take the veteran's case outside the norm.  
Accordingly, a total disability rating based upon individual 
unemployability due to service-connected disability under the 
provisions of 38 C.F.R. § 4.16(b) is not warranted.

Increased Rating effective February 1, 1983

Diagnostic Code (DC) 9204, which rates schizophrenia, 
provides a 100 percent evaluation for active psychotic 
manifestations of such extent, severity, depth, persistence, 
or bizarreness as to produce total social and industrial 
inadaptability.  See 38 C.F.R. § 4.130 (1985).  Although the 
medical records, described supra, report evidence of severe 
manifestations, the records do not indicate total social and 
industrial inadaptability, and the record indicate that 100 
percent ratings were assigned when necessary, based on the 
episodes of hospitalizations.  Each hospitalization report 
notes that the veteran had improved at discharge; the 
discharge records show that the active psychotic 
manifestations either resolved or decreased in severity, 
depth, persistence, or bizarreness, such that they were not 
productive of total or complete social or industrial 
inadaptability.  The Board notes that although the veteran 
claims that he was unable to work during this time, he was 
able to marry and have a child, which tends to show that his 
disability was not productive of "total social 
inadaptability," which was required for a rating of 100 
percent.  Therefore, the Board finds that the veteran's 
disability did not warrant a rating of 100 percent, pursuant 
to the criteria in effect prior to November 7, 1996.




ORDER

An effective date prior to January 30, 1985, for a 100 
percent rating for schizophrenia is denied.  

TDIU is denied.

A rating in excess of 70 percent for schizophrenia, effective 
from February 1, 1983, to January 30, 1985, is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


